Case: 2:19-cv-03706-JLG-CMV Doc #: 34 Filed: 09/11/20 Page: 1 of 4 PAGEID #: 189




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DAVID SWICKHEIMER,                            :
                                              :
     on behalf of himself and all others      :
     similarly situated,                      : Case No. 2:19-cv-3706
                                              :
                                   Plaintiff, : JUDGE GRAHAM
                                              :
v.                                            : MAGISTRATE JUDGE VASCURA
                                              :
BEST COURIER, INC., et al.,                   :
                                              :
                                              :
                               Defendants. :
                                              :

                                   OPINION AND ORDER

       Plaintiff David Swickheimer brings this action, on behalf of himself and all others similarly

situated, against Defendants Best Courier, Inc. and Joe Eckart under the Fair Labor Standards Act,

29 U.S.C. § 201, et seq. (“FLSA”) and Ohio’s counterpart statutes. This matter is presently before

the Court concerning the Motion to Dismiss by Defendant Joe Eckart. (ECF No. 8.) For the reasons

that follow, Defendant Joe Eckart’s motion is DENIED.

I.     BACKGROUND

       Plaintiff’s allegations are taken as true for purposes of this motion. Plaintiff is a former

delivery driver for Defendant Best Courier, Inc. (“Best Courier”), where he worked approximately

fifty-plus hours a week. (Compl. ¶ 16, ECF No. 1 at 4.) Plaintiff alleges that Defendant Best

Courier unlawfully misclassified Plaintiff and other drivers as independent contractors, and in

doing so, Defendants Best Courier and Joe Eckart violated the FLSA and Ohio’s equivalent

statutes by failing to pay them the applicable minimum wage and qualifying overtime

compensation. (Id. at ¶¶ 19–20.) Defendant Joe Eckart moves this Court to dismiss Plaintiff’s

                                                1
Case: 2:19-cv-03706-JLG-CMV Doc #: 34 Filed: 09/11/20 Page: 2 of 4 PAGEID #: 190




Complaint against him for failure to state a claim upon which relief can be granted under Federal

Rule of Civil Procedure 12(b)(6).

II.     STANDARD OF REVIEW

        To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint must set

forth “a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim will be considered “plausible on its face” when a plaintiff sets forth “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        In considering whether a complaint fails to state a claim upon which relief can be granted,

the Court must “construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Ohio Police &

Fire Pension Fund v. Standard & Poor’s Fin. Servs. LLC, 700 F.3d 829, 835 (6th Cir.2012)

(quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). Nevertheless, “the tenet that

a court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause

of action’s elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 663. Thus,

while a court is to afford the plaintiff every inference, the pleading must still contain facts sufficient

to “provide a plausible basis for the claims in the complaint,” a recitation of facts intimating the

“mere possibility of misconduct” will not suffice. Flex Homes, Inc. v. Ritz–Craft Corp of Mich.,

Inc., 491 Fed. App’x. 628, 632 (6th Cir. 2012); Iqbal, 556 U.S. at 679.

III.    DISCUSSION

        Defendant Eckart argues that Plaintiff’s Complaint fails to provide sufficient factual

allegations to support his claim that Defendant Eckart is, individually, Plaintiff’s employer under

the FLSA.



                                                    2
Case: 2:19-cv-03706-JLG-CMV Doc #: 34 Filed: 09/11/20 Page: 3 of 4 PAGEID #: 191




       The FLSA broadly defines “employer” to “include[] any person acting directly or indirectly

in the interest of an employer in relation to an employee,” 29 U.S.C. § 203(d). The Sixth Circuit

recognizes that the FLSA contemplates that “‘more than one employer can be simultaneously

responsible for FLSA obligations.’” Fegley v. Higgins, 19 F.3d 1126, 1131 (6th Cir. 1994)

(quoting Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991)).

       The test used to determine whether a person is an “employer” responsible for FLSA

obligations is one of “economic reality.” United States Dep’t of Labor v. Cole Enters., 62 F.3d

775, 778 (6th Cir. 1995) (citing Fegley, 19 F.3d at 1131). “‘The overwhelming weight of authority

is that a corporate officer with operational control of a corporation’s covered enterprise is an

employer along with the corporation, jointly and severally liable under the FLSA for unpaid

wages.’” Elliott Travel, 942 F.2d at 962 (quoting Donovan v. Agnew, 712 F.2d 1509, 1511 (1st

Cir. 1983)). Specifically, “[o]ne who is the chief executive officer of a corporation, has a

significant ownership interest in it, controls significant functions of the business, and determines

salaries and makes hiring decisions has operational control and qualifies as an ‘employer’ for the

purposes of FLSA.” Cole Enters., 62 F.3d at 778; see Elliott Travel, 942 F.2d at 965 (finding that

“corporate officers with a significant ownership interest who had operational control of significant

aspects of the corporation’s day to day functions, including compensation of employees” were

employers under the FLSA).

       Here, Plaintiff’s Complaint alleges that Defendant Eckart is the President and CEO of

Defendant Best Courier and “had operational control over significant aspects of Best Courier’s

day-to-day functions, including the compensation of employees.” (Compl. ¶¶ 7, 12.) Plaintiff

further alleges that each of the Defendants were “employers of Plaintiff” and “exercised the power

to hire or fire drivers; supervised and controlled the drivers’ work schedules or conditions of



                                                 3
Case: 2:19-cv-03706-JLG-CMV Doc #: 34 Filed: 09/11/20 Page: 4 of 4 PAGEID #: 192




employment; determined drivers’ rates and methods of payment; and maintained or were required

to maintain records, including employment records.” (Id. at ¶ 15.)

       Defendant Eckhart argues that Plaintiff fails to specify how he had operational control over

Defendant Best Courier. Defendant Eckart further contends that by not distinguishing between

the two Defendants, Plaintiff’s pleading is deficient in providing factual allegations to support

Defendant Eckart’s individual liability. The Court disagrees.

       Here, Plaintiff alleges that Defendant Eckart is the President and CEO of Defendant Best

Courier, had operational control over employees’ compensation, had the authority to hire and fire,

supervised and controlled employee work schedules, and determined rates and methods of

payment to drivers. These facts are consistent with those discussed in the numerous Sixth Circuit

cases cited within this opinion, and courts within this circuit have time and again found similar

facts sufficient to establish employer liability for purposes of the FLSA. Bey v.

WalkerHealthCareIT, LLC, No. 2:16-cv-1167, 2018 U.S. Dist. LEXIS 72819, at *17 (S.D. Ohio

May 1, 2018) (collecting cases).

       Construing the complaint in the light most favorable to Plaintiff and accepting its

allegations as true, the Court finds that Plaintiff has adequately plead that Defendant Eckart is an

“employer” for purposes of FLSA liability.

IV.    CONCLUSION

       For the foregoing reasons, Defendant Joe Eckart’s motion to dismiss (ECF No. 8) is

DENIED.

       IT IS SO ORDERED.

                                                             /s/ James L. Graham
                                                             JAMES L. GRAHAM
                                                             United States District Judge
DATE: September 11, 2020

                                                 4
